— Proceeding initiated in this court pursuant to subdivision 4 of section 6510 of the Education Law to review a determination of the Commissioner of Education which suspended petitioner’s certificate and registration to practice as a certified public accountant. Petitioner concededly pleaded guilty in the United States District Court for the Southern District of New York to the crime of unlawfully giving, offering and promising $3,500 to an Internal Revenue Service agent to influence the agent to commit a fraud and induce the agent to do and omit to do acts in violation of his lawful duty. He was thereafter charged by an investigator of the New York State Department of Education with having been convicted of a crime within the purview of section 6509 (subd [5], par [b]) of the Education Law and with unprofessional conduct within the purview of subdivision (9) of section 6509 of the Education Law. Following a hearing before a panel of the Committee on Professional Conduct of the State Board for Public Accountancy, it was determined that the charges against petitioner had been proven by substantial legal evidence. The Regents Review Committee recommended acceptance of the findings, determination and recommendation of the hearing panel. The Commissioner of Education found petitioner guilty of each specification of the charges and ordered that petitioner’s certificate and registration to practice as a certified public accountant be suspended for two years upon each specification of the charges of which he was found guilty, said suspensions to run concurrently, and he further stayed execution of the last two years of said suspension and placed petitioner on probation for that period of time. In the sole contention raised by petitioner in this proceeding, he argues that the measure of discipline imposed was excessive and an abuse of discretion. We will not disturb the punishment imposed in an administrative proceeding unless it is "' "so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness”.’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Kones v Nyquist, 52 AD2d 1000.) We do not find the mitigating circumstances cited by petitioner sufficient to warrant our interference with the punishment imposed. The punishment, in our view, is not shocking to one’s sense of fairness and, consequently, the determination must be confirmed. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.